DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent).
Regarding claims 1, 3 and 4, Sasaki teaches a flame retardant nonwoven fabric made of fibers mainly composed of amorphous polyetherimide having a melt viscosity of 330°C and an average fiber diameter from 1 to 10 µm (Sasaki, Abstract).  Sasaki teaches that amorphous polyetherimide has a glass transition temperature preferably not lower than 200°C (Id., paragraph 0017). Sasaki teaches that the nonwoven fabric has a strength in a vertical direction preferably not lower than 2 N/15 mm (Id., paragraph 0028).  Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment (Id., paragraphs 0008, 0031).  Sasaki teaches that a high fusion temperature results in decomposing a polymer during fusion (Id., paragraph 0017).
Regarding the fibers comprising at least 90% by mass of amorphous PEI, Sasaki teaches that the fibers mainly composed of an amorphous polyetherimide (Sasaki, Abstract, paragraphs 0006, 0007). Although Sasaki teaches that the fibers may contain various additives (see Sasaki, paragraph 0021), Sasaki teaches Examples 1-6 which do not appear to comprise any additives.  Therefore, the fibers appear to be taught only comprising amorphous PEI, which would equal 100% by mass.
Regarding the claimed density, Sasaki teaches that the nonwoven fabric has a thickness preferably from 5 to 900 µm, further preferably from 10 to 500 µm, and a basis weight preferably from 1 to 1000 g/m2 (Sasaki, paragraphs 0025, 0026).  Additionally, Sasaki teaches that when the nonwoven fabric is low in denseness, an uneven amount of fibers may lead to non-uniform impregnation of a reinforcement material with molten fibers in manufacturing of a composite stack (Id., paragraph 0027).  Therefore, Sasaki teaches that the nonwoven fabric has an air permeability preferably not higher than 120 cc/cm2/sec (Id.). 
Sasaki establishes thicknesses and basis weights which result in densities within the claimed range.  Additionally, Sasaki establishes a relationship between density and air permeability, such that the air permeability is preferably not higher than 120 cc/cm2/sec.  Similarly, Applicants’ specification teaches that the thickness is preferably within the range of 10 to 1000 µm, that the basis weight is preferably within the range of 10 to 1000 g/m2, and that the air permeability is preferably less than or equal to 120 cc/cm2/sec (see Applicants’ specification at page 12 lines 3-21).  Therefore, Sasaki and Applicants’ specification teach overlapping parameters such as thickness and basis weight, to arrive at a substantially similar and overlapping air permeability, which is set forth in the prior art as being related to density.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the thickness and basis weight based on the desired air permeability, thereby resulting in a density, such as within the claimed range, motivated by the desire of forming a conventional fabric which comprises the desired properties, such as strength, density, evenness and air permeability, and based on the totality of the teachings of Sasaki.  
Regarding the claimed proportion of parts with a density exceeding 0.4 g/cm3 and the claimed fiber fusion ratio and the average area of the fused parts, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment.  Additionally, Sasaki teaches a substantially similar and overlapping density, and vertical strength as claimed.  Therefore, the resulting fabric comprises a substantially similar structure and properties as claimed.  Additionally, since Sasaki teaches an exemplary average fiber diameter of 2.2 µm (Sasaki, Example 1), and since suggests thermally fusing some of the fibers and the desirable properties resulting from the fabric such that the fabric comprises the properties set forth above, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, note that Sasaki teaches that a condition for heating the nonwoven fabric is not particularly restricted (Sasaki, paragraph 0031).  Therefore, Sasaki does not appear to require the processes specifically excluded by the claimed invention.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing and the degree of fusing, in order to arrive at the properties desired by the prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the amount of bonding, including the average area of the parts fused, such as within the claimed ranges, motivated by the desire of forming a conventional fabric which comprises the desired level of bonding while maintaining the properties, such as density and vertical strength, as set forth in the totality of the teachings of Sasaki.  

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over WO 2014/208671 to Sasaki (with US Pub. No. 2016/0145782 cited as the English equivalent) in view of USPN 3,575,752 to Carpenter and US Pub. No. 2010/0317248 to Chang.
Regarding claims 1, 3 and 4, Sasaki appears to render obvious the claimed average area of the parts fused and the fiber fusion ratio.  Alternatively, as set forth above, Sasaki teaches thermally fusing some or all of amorphous polyetherimide fibers in a separate embodiment, wherein the fabric comprises a substantially similar and overlapping density, and vertical strength as claimed.  
Regarding the average area of the parts fused, as set forth above, Sasaki teaches an exemplary average fiber diameter of 2.2 µm.  Additionally, Carpenter teaches a self-bonded nonwoven fibrous sheet made by disposing at least partially thermoplastic, oriented fibrous material upon a surface in random, multi-directional, overlapping and intersecting arrangement to form a batt or web, and imposing a source of sonic energy to selectively heat and bond the fibrous elements at their points of contact or crossover (Carpenter, column 1 lines 11-17, column 3 lines 9-47, Fig. 2), wherein the elements are fusion bonded (Id., column 2 lines 3-68).  Carpenter teaches that the bonding includes actual melting, in addition to heating to the point of softening, accompanied or immediately followed by a plastic deformation, or both fusion and mechanical interlock, wherein mutual interfusion of the fibrous elements promotes maximum bond strength (Id., column 2 lines 3-24).  Carpenter teaches that the self-bonded nonwoven substantially preserves the orientation level along their interbond portions (Id., column 1 lines 48-54), which improves mechanical properties such as tensile strength (Id., column 1 lines 25-46, claim 1).  
As shown in at least Fig. 2, the diameter of the fibers is substantially preserved at the crossover bonds 3, while substantially preserving the orientation level.  Additionally, it is reasonable for one of ordinary skill in the art to expect that the area where the fibers are fused would reasonably correlate to the collective average fiber diameter of the fibers fused.  Additionally, based on the parameters set forth in the prior art, and the teaching that some or all of the fibers are fused, one of ordinary skill could reasonably determine the amount of fusing in order to arrive at the properties desired by the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the fusion bonding at the crossover points of the 2.2 µm diameter fibers while substantially preserving the orientation level, such as providing an average area of the parts fused as claimed, as suggested by Carpenter, motivated by the desire of forming a conventional nonwoven having the desired level of bonding to predictably improve the orientation level and tensile strength suitable for the intended application. 
Regarding the fiber fusion rate, Chang teaches fabrics including a low-melting fiber and a flame retardant fiber (Chang, Abstract, paragraphs 0012-0020).  Chang teaches that “fabrics” refers to all fabrics including non-woven fabrics and laminated fabrics and webs (Id., paragraph 0030).  Chang teaches that the low-melting fiber has a fusion rate of 30 to 100% (Id., paragraph 0012), wherein the fusion rate is a measure of the stiffness or shape stability of the fabric imparted when the low-melting fiber is fused to the other fiber (Id., paragraph 0038).  Chang teaches that the fabric has physical properties, shape stability, inherent flexibility, and can be rolled (Id., paragraph 0043).
Although Chang primarily teaches woven fabrics, Chang also clearly indicates that “fabrics” include non-woven fabrics, laminated fabrics and webs.  Therefore, one of ordinary skill would clearly associate the structure and benefits set forth in Chang with such fabrics.  Additionally, Chang establishes that the fiber fusion rate, including rates that overlap with the claimed ranges, predictably influence the stiffness or shape stability of the fabric, which includes uses where the fabric comprises flame retardant fibers and properties.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of the prior art combination, and adjusting and varying the fiber fusion rate of the fibers, such as within the claimed ranges, as taught by Chang, motivated by the desire of forming a conventional fabric which comprises a fiber fusion rate known in the art as being predictably suitable for fabrics, where physical properties, shape stability, inherent flexibility, and capability of being rolled are desired.

Response to Arguments
Applicants’ arguments filed June 30, 2022, have been fully considered but they are not persuasive.  Applicant argues that the results of calculations of densities in the Examples of Sasaki are outside of the claimed range. While Examiner agrees that the densities in the Examples of Sasaki are outside of the claimed range, the Examples alone are not relied on to render obvious the claimed density.  Additionally, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  Therefore, Applicants’ reliance on the Examples as teaching densities outside the claimed range is not persuasive, as the broader disclosure and teachings of Sasaki render obvious the claimed density, as set forth above.
Applicants argue that the desired performance such as high permeability can be easily obtained by adjusting the proportion of the nonwoven fabric in a cross direction in a thickness direction that has a density exceeding 0.4 g/cm3 to be less than or equal to 3%, whereas teaches excellent flame retardancy with a small thickness with strength being maintained because of its denseness.  Examiner respectfully disagrees.  Although Applicants’ invention and Sasaki may recite different objectives, the disclosures overlap in the manner for accomplishing the objectives.  
As set above, Sasaki establishes thicknesses and basis weights which result in densities within the claimed range.  Additionally, Sasaki establishes a relationship between density and air permeability, such that the air permeability is preferably not higher than 120 cc/cm2/sec.  Similarly, Applicants’ specification teaches that the thickness is preferably within the range of 10 to 1000 µm, that the basis weight is preferably within the range of 10 to 1000 g/m2, and that the air permeability is preferably less than or equal to 120 cc/cm2/sec.  Therefore, Sasaki and Applicants’ specification teach overlapping parameters such as thickness and basis weight, to arrive at a substantially similar and overlapping air permeability, which is set forth in the prior art as being related to density.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric of Sasaki, and adjusting and varying the thickness and basis weight based on the desired air permeability, thereby resulting in a density, such as within the claimed range, motivated by the desire of forming a conventional fabric which comprises the desired properties, such as strength, density, evenness and air permeability, and based on the totality of the teachings of Sasaki.  
Applicants argue that Chan describes a core sheath fibers, and that a skilled artisan would not have been motivated to reached the claimed nonwoven fabric.  Examiner respectfully disagrees. Chang is not relied on to teach the claimed fibers, as amorphous PEI fibers are established by Sasaki.  Sasaki already establishes thermally fusing some or all of the fibers.  Chang is relied on to teach a fiber fusion rate in similar fabrics, including how the fusion rate is a measure of the stiffness or shape stability of the fabric imparted when fibers are fused.  Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.
Applicants argue that Carpenter does not describe or suggest a fabric having excellent flame retardancy and heat resistance, and that Carpenter needs a process corresponding to a post processing step, whereas the claimed invention has sufficient strength without performing a post processing.  Examiner respectfully disagrees. The claimed invention does not require a post processing step, as it is unclear what step would necessarily be a post processing step.  Carpenter is relied on teach fusing the fibers while substantially preserving the orientation level. Therefore, Applicants’ arguments are not commensurate in scope with the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786